Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 02/22/2021.  
	Currently, claims 1-22 are pending.  

Interview
	The examiner appreciates the applicant’s representative taking the time to discuss the case as set forth in the attached interview agenda.  The office notes that the language which was discussed is likely close to be acceptable formally but it will need to be verified to distinguish against the prior art once the formalities of the claims have been cleaned up.  Office personnel had intended to revisit the proposals that had been made but other obligations have prevented such from taking place in full.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of all of the claims must be shown or the feature(s) canceled from the claim(s).  The office notes that at present there do not appear to be any drawings of ICs like those being claimed in claims 1, 12 and 17 (and claims depending therefrom) saving for perhaps just some small indistinguishable shapes that might be intended to be an IC in Fig. 1, here meaning that there are no ICs which have a plurality of identifier devices fabricated onto them, wherein the plurality of identifier devices is a Zener diode, and all of the rest of the specifics included in the claims.  Here the office will need to see some additional details that have been claimed by the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Objections
For all of these following objections the office notes that the word “wherein” merely means “in which” and is not a catch all word to append anything to an end of a claim.  See Merriam-Webster Dictionary definition appended hereto.  
Thus claims 1, 8, 9, 10 (and claims 2-7 and 11 dependent thereon) objected to because of the following informalities:  in claim 1, in the last wherein clause, the “wherein” appears to be grammatically inappropriate as this is not a limitation that is “in” the device, though it may be an additional limitation on an implied functionality thereof, similarly in claim 8, the two wherein clauses both begin with a claim 9, the wherein clause begins with a grammatically inappropriate “wherein” where again the limitation does not appear to be something in the device, but is rather a further specification of some specifics about a functionality, similarly in claim 10, the wherein clause begins with a grammatically inappropriate “wherein” where again the limitation does not appear to be something in the device, but is rather a further specification of some specifics about a functionality.  The office will interpret these limitations as though they had been properly drafted to refer to the limitations being further limitations on a functionality of the device which may not as yet be explicitly introduced in the device.  The office notes for the applicant the attached definition of wherein though there are many more available all appearing to be nearly the same, saving for a specialized legal definition, which still would need to be used with an appropriate object, which is not present here and thus is presumed to not be how the term is being used.  

Claims 12 (and claims 13-16 dependent thereon) objected to because of the following informalities:  In claim 12, the final two “wherein” clauses appear to be discussing further specifications of an as yet introduced functionality of each of a collection of identifier devices which has yet to be introduced, and do not appear to be further specifying anything that is “in” the IC, as the wording “wherein” (literally “in which”) would imply, or else they are introducing a functionality in the first wherein and then specifying a further specific about the functionality in the second wherein in which case they again do not appear to be describing anything which is “in” the device.   

Claims 17 (and claims 18-20 dependent thereon) objected to because of the following informalities:  In claim 17, similarly to claim 12 above, the last three wherein clauses all contain 

For all of the objections above it may be easiest to just formally explicitly introduce a functionality which can then be easily referenced back to and then make reference to it formally properly.  Or do an amendment along the lines of the one discussed with the office in the interview.  Note this paragraph is a suggestion and not another objection.  

Claim 17 is objected to because of the following informalities:  on line 3 “of” should be taken out for grammar or else it should read “wherein each of the collection” for proper grammar (see claim 12 having worded this same thing correctly).  

Claim 20 is objected to because of the following informalities:  claim 20 currently depends on cancelled claim 18 and should depend on a different claim now that claim 18 is cancelled.  For now it will be interpreted as correctly depending from claim 17.  
Appropriate correction is required.

Here as a large amount of informalities have been noted it is requested that the applicant review the application for any further informalities that may be present in the drafting of the claims to ensure they are all formally drafted.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 17 (along with claims 2-5, 7-11, 23-15 and 19-22 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein each of the plurality of identifier devices, when tested, returns a first series of analog test results” in the second to last clause.  It is unclear whether the claim is referring to either (a) literally there is a device literally “in which” each of some specific plurality of identifier devices returns a first series of analog test results or (b) that there is some functionality of the identifier devices that happens when they are tested, but this functionality is inside the identifier devices or (c) the clause is actually referring to a functionality of a larger as yet not fully claimed system that has some testing that occurs outside the device.  Here it appears likely that the applicant wants to draft the claim to something along the lines of b in proper language that would specify such but has as yet drafted the claim such that it literally says (a) above.  

Claim 1 also recites “wherein the first series of analog test results collectively form a first analog identifier for the integrated circuit” in the last clause.  It is unclear here whether the claim is referring to either (a) an overall device that has the first series of analog test results therein and which collectively form a first analog identifier for the integrated circuit (the literal interpretation) or (b) a grammatically 

Claim 12 recites “wherein each of the collection of two or more “n” identifier devices form a collective analog identifier for the integrated circuit” in the second to last clause.  Here it is unclear whether the claim means (a) literally there is a device literally “in which” each of a collection of identifier devices form a collective analog identifier for a specific overall IC or (b) there is a functionality of the identifier devices that in some manner form a collective analog identifier (e.g. via testing etc.) for mentioned IC.  Here the claim appears to literally say (a) but is likely intended to mean something along the lines of (b).  

Claim 12 recites “wherein the collective analog identifier uniquely identifies the integrated circuit” in the last clause.  Here it is unclear whether the claim means (a) literally there is a device literally “in which” there is a collective analog identifier which uniquely identifies the integrated circuit or (b) there is a functionality of the collective analog identifier such that it uniquely identifies the integrated circuit.  Here the claim appears to literally say (a) but is likely intended to mean something along the lines of (b).  

Claim 17 recites “wherein each device in the collection of devices returns a test result and, collectively, provide a collection of first test results” in the third clause.  Here it is unclear whether the claim means (a) literally there is a device literally “in which” each of a collection of identifier devices returns a test result and collectively provide a collection of first test results or (b) there is a functionality of the collection of devices that returns a test result and collectively, provide a collection of first test 

Claim 17 recites “wherein the collection of first test results provide an analog fingerprint for the integrated circuit” in the fourth clause.  Here it is unclear whether the claim means (a) literally there is a device literally “in which” there is a collection of first test results that provide an analog fingerprint for the integrated circuit (b) there is a functionality of a collection of first test results that provides an analog fingerprint for the integrated circuit.  Here the claim appears to literally say (a) but is likely intended to mean something along the lines of (b).  

Claim 17 recites “wherein the analog fingerprint facilitates correlation of the collection of first test results with a collection of second test results obtained after use of the integrated circuit” in the second to last clause.  Here it is unclear whether the claim means (a) literally there is a device literally “in which” there is an analog fingerprint which facilitates correlation of the collection of first test results with a collection of second test results obtained after use of the integrated circuit or (b) there is a functionality of an analog fingerprint which facilitates correlation of the collection of first test results with a collection of second test results obtained after use of the integrated circuit.  Here the claim appears to literally say (a) but is likely intended to mean something along the lines of (b).  

Claim 17 recites “wherein based on the correlation, die level traceability for the integrated circuit is facilitated” in the last clause.  Here it is unclear whether the claim means (a) literally there is a device literally “in which” die level traceability for the integrated circuit is facilitated based on a correlation or (b) there is a functionality of the IC where die level traceability is facilitated based on a 

For now all of the above will be held as indefinite until such can be specified in the claims.  It is suggested to use proper grammar to make the claims clear.  Language like that discussed in the interview can be used to make this easier most likely.  

Allowable Subject Matter
Claims 1, 12 and 17 (as well as claims 2-5, 7-11, 13-15 and 19-22 which depend therefrom) are considered to be distinguished from the art of record but will still have outstanding formal issues noted above and issues under 35 U.S.C 112 (b) noted above.  The reasons for the determination that the claims are distinguished from the art are similar to claims 6, 16 and 18 previously noted in the prior action.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/22/2021, with respect to the rejections under 35 U.S.C 102/103 have been fully considered and are persuasive.  The prior rejections have been withdrawn. 

Applicant's arguments regarding the objections to the drawings filed 02/22/2021 have been fully considered but they are not persuasive. The applicant argues that the claims are not limited to any particular integrated circuit or configuration thereof and the office has yet to say that it was.  The applicant argues however that as a consequence it seems unnecessary to provide drawings of ICs with Zener Diodes.  The office disagrees, as discussed in the interview, though the drawings do not have to be all that fancy or in depth.  At least some basic depiction is here required.  Applicant further argues that 

Applicant's arguments filed 02/22/2021 regarding the objections to the claims have been fully considered but they are not persuasive in some instances and are persuasive in other instances.  The instances where they are persuasive have been noted and the appropriate objection removed above.  However there are some new objections to the new language in the claims.  Further, in some instances the applicant’s arguments are not persuasive.  Here the applicant disagrees that wherein means “in which” although he does not present any different meaning which they would like it to mean.  Instead of presenting a meaning of the word the applicant states that they believe the term wherein to be a term of art in patent applications (where the actual meaning of the term is apparently unknown in this line of argument) and identifies a functional limitation of the subject it modifies when giving meaning or purpose thereto.  The office does not disagree that it is a term of art so to speak, as it is often used in patent applications, thus making it a “term of art”.  However the office disagrees that the term has acquired any other meaning other than the standard meanings in the dictionary, here the closest of which being “in which”.  The office does not disagree that here “wherein” is being used to identify a functional limitation of some subject matter, the issue raised by the office is whether it was done so grammatically appropriately.  Here, in specific, it appears to be being used to append a functionality of an overall system, as yet unclaimed, onto a device, where the device is one which does not actually have those functions inside of itself.  The office understands why this is being done and some language similar to that discussed in the interview may well be able to overcome this objection while maintaining the .  

The applicant will note that along the lines of the discussion had in the interview the office has made a few rejections under 35 U.S.C 112 (b) above in line with the suggestion made by Hien Phan who was consulted with on the case internally, but they can likely be overcome similar to the language discussed on the phone as well.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891